DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a server comprising a processor to generate structured text that explains, within one of a phrase or a sentence, why a plurality of second items are relevant to an item; and return, to a browser of a client device via a communication interface, a set of search results comprising a set of images and structured text, classified in G06F 40/284.
II. Claims 8-14, drawn to a server comprising a processor to compute a visual semantic embedding for an input image, the visual semantic embedding comprising feature vectors mapped within a type-specific feature space; execute, on the visual semantic embedding, one or more sets of fully connected NN layers and rectifier linear unit layers to generate intermediate NN vector outputs; execute a complete vector predictor on the intermediate vector NN outputs to predict a complete text vector corresponding to the input image, the complete text vector comprising a subset of characteristic terms of a text lexicon of item characteristics that are predicted as a group; execute an individual term predictor on the intermediate NN vector outputs to separately predict individual terms corresponding to the input image, wherein the individual terms are selected from the characteristic terms of the text lexicon; and calculate a mean square loss between values within the complete text vector and the values for corresponding individual terms generated using the individual term, classified in G06K 9/6215.
III. Claims 15-21, drawn to a method comprising receiving, by a search engine server comprising a processing device, a search query comprising a first fashion item of a first type and a request to find a compatible fashion item of a second type, wherein the first fashion item includes a first link to a first image on a first website; accessing, by the processing device, at least a second fashion item of the second type on one of the first website or a second website, the second fashion item including a second image; retrieving, by the processing device, first text associated with the first image and second text associated with the second image; generating, by the processing device, a first vector for the first fashion item and a second vector for the second fashion item, wherein the first vector comprises prediction values for characteristic terms of a text lexicon that describe the first image and most closely approximates terms matching or similar to the first text; projecting, by the processing device to generate a first type-specific vector, the first vector for the first fashion item into a type-specific feature space comprising features for the first type and the second type that are selected from the characteristic terms; projecting, by the processing device to generate a second type-specific vector, the second vector for the second fashion item into the type-specific feature space; determining, by the processing device executing a fully connected neural network layer comprising a generalized distance metric, a distance apart that prediction values of the first type-specific vector are from prediction values of the second type-specific vector within the type-specific feature space; and providing, by the processing device through a communication interface of the search engine server, search results that includes the second fashion item based on the distance apart being within a threshold value, classified in G06Q 30/0631.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as generating structured text that explains, within one of a phrase or a sentence, why a plurality of second items are relevant to an item, and returning to a browser of a client device via a communication interface, a set of search results comprising a set of images and structured text.  See MPEP § 806.05(d).
Inventions I-II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as receiving, by a search engine server comprising a processing device, a search query comprising a first fashion item of a first type and a request to find a compatible fashion item of a second type, wherein the first fashion item includes a first link to a first image on a first website; accessing, by the processing device, at least a second fashion item of the second type on one of the first website or a second website, the second fashion item including a second image, and providing, by the processing device through a communication interface of the search engine server, search results that includes the second fashion item based on the distance apart being within a threshold value.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	[Symbol font/0xB7]	the inventions have acquired a separate status in the art in view of their different classification;
	[Symbol font/0xB7]	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 
	[Symbol font/0xB7]	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 10, 2022